           Case 1:20-cv-00699-JPC Document 32 Filed 08/31/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LAUREN JULIFF,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20 Civ. 699 (JPC)
                  -v-                                                  :
                                                                       :      OPINION
HEADOUT, INC.,                                                         :     AND ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Lauren Juliff sued Headout, Inc. for infringing her copyright of a photograph of a building

in Singapore by posting it on Headout’s travel website without her permission. The parties have

stipulated to Headout’s liability, leaving the Court to decide the amount, if any, of damages and

costs. The Court awards Juliff $545 in damages and $441.20 in costs for the reasons that follow.

                                                I. Background

        On December 19, 2011, Juliff published a photograph she took of a colorful building in

Little India, Singapore (the “Photograph”) to her personal website.           See Dkt. 26 (“Juliff

Declaration”) ¶ 5, Exh. A. On June 28, 2019, she registered a copyright in the Photograph with

the United States Copyright Office. See id. at ¶ 4, Exh. B.

        In 2018, Headout, a travel and tourism company, published the Photograph on its own

website, without Juliff’s permission, to promote a walking tour in Little India, Singapore. See id.

at ¶¶ 6-7, Exh. C; Dkt. 21 (“Stipulation and Order”). The image appeared prominently at the top

of the page for this tour, followed by other information about the tour. See Juliff Declaration, Exh.

C; Dkt. 1 (“Complaint”), Exh. B. The Little India tour was one of many tours that Headout offered
           Case 1:20-cv-00699-JPC Document 32 Filed 08/31/21 Page 2 of 8




on its website. See Juliff Declaration ¶ 7, Exh. D.

       Juliff commenced this suit on January 27, 2020, bringing one claim of copyright

infringement in violation of the Copyright Act, 17 U.S.C. §§ 101 et seq. Complaint ¶¶ 13-17. In

its Answer, Headout acknowledged that “an imagine materially similar to [the Photograph]

appeared on its website,” and represented that “it removed the photograph immediately upon being

served with the Complaint.” Dkt. 8 at ¶ 10. In late January 2021, the parties stipulated to a

judgment against Headout on liability for copyright infringement, Stipulation and Order ¶ 3, with

Juliff to seek only actual damages and/or Headout’s profits pursuant to 17 U.S.C. § 504(b) and

costs under Federal Rule of Civil Procedure 54(d), without prejudice to Headout’s right to oppose

such relief, id. ¶ 2. Juliff now seeks actual damages and costs. 1

                                           II. Discussion

       Both parties have advocated for their own method of calculating damages. For reasons

that follow, the Court declines to adopt either party’s calculation and instead awards Juliff $545 in

damages based on the Court’s assessment of the fair market value of the use. The Court also grants

Juliff’s request for costs in the amount of $441.20.

A. Damages

       Title 17, United States Code, Section 504(b) allows owners of infringed copyrights to

recover “actual damages suffered by him or her as a result of the infringement.” Actual damages

“compensate the owner for any harm [the owner] suffered by reason of the infringer’s illegal act.”


       1
          Under the Copyright Act, “an infringer of copyright is liable for either -- (1) the copyright
owner’s actual damages and any additional profits of the infringer . . . or (2) statutory damages.”
17 U.S.C. § 504(a); accord Capstone Logistics Holdings, Inc. v. Navarrete, No. 17 Civ. 4819
(GBD) (BCM), 2019 WL 1223965, at *1 (S.D.N.Y. Mar. 19, 2019) (explaining that under section
504(a), a copyright infringer is liable for either the owner’s actual damages and the infringer’s
additional profits or statutory damages). Here, Juliff has elected to seek her actual damages and
is not seeking Headout’s profits.

                                                  2
          Case 1:20-cv-00699-JPC Document 32 Filed 08/31/21 Page 3 of 8




On Davis v. The Gap., Inc., 246 F.3d 152, 159 (2d Cir. 2001). Such damages include “the market

value of the fee the owner was entitled to charge” for the defendant’s use. Id. at 165; see Cuffaro

v. Fashionisto LLC, No. 19 Civ. 7265 (GBD) (KHP), 2020 WL 5077449, at *3 (S.D.N.Y. July 9,

2020) (“The Copyright Act grants courts discretion in calculating the actual damages sustained by

a prevailing party, as long as the claim is reasonable according to typical market values.” (internal

quotation marks and citation omitted)), report and recommendation adopted, 2020 WL 5076826

(S.D.N.Y. Aug. 27, 2020); accord McGlynn v. Towers Investors.com Inc., No. 19 Civ. 89 (PAE)

(GWG), 2021 WL 1777758, at *5 (S.D.N.Y. May 5, 2021), report and recommendation adopted,

(S.D.N.Y. June 3, 2021). The question for the court “is not what the owner would have charged,

but rather what is the fair market value.” On Davis, 246 F.3d at 166. To calculate this “fair market

value,” a court must determine “the reasonable license fee on which a willing buyer and a willing

seller would have agreed for the use taken by the infringer.” Id. at 167.

       The burden of proof is on the owner and the defendant must be “protected against an

unreasonably exaggerated claim.” Id. at 166. In evaluating a fair damages award, this Court “may

rely on affidavits or documentary evidence.” Barrera v. Brooklyn Music, Ltd., 346 F. Supp. 2d

400, 408 (S.D.N.Y. 2004) (citing Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993));

see On Davis, 246 F.3d at 163 (explaining that the award must be based “on a factual basis rather

than undue speculation”). In doing so, the Court may look to the fees charged by regular

participants in the media licensing market. See On Davis, 246 F.3d at 167. As discussed below,

both parties suggest that the Court’s assessment of damages consider photographs commercially

licensed by Getty Images, a stock photograph agency. See Dkt. 24 at 3-4; Juliff Declaration ¶ 9,

Exh. E; Dkt. 29 (“Opposition”) at 5; Dkt. 28 (“Rao Declaration”) ¶ 17, Exh. D. Courts in this

Circuit have relied on several forms of evidence to arrive at a non-speculative estimate of the fair



                                                 3
           Case 1:20-cv-00699-JPC Document 32 Filed 08/31/21 Page 4 of 8




market value of an infringed license, including consulting benchmark license fees estimated by the

price calculator tool on Getty Images’s website. See, e.g., Cuffaro, 2020 WL 5077449, at *4; Terry

v. Masterpiece Advert. Design, No. 17 Civ. 8240 (NRB), 2018 WL 3104091, at *4 n.5 (S.D.N.Y.

June 21, 2018); Romanowicz v. Alister & Paine, Inc., No. 17 Civ. 8937 (PAE) (KHP), 2018 WL

4762980, at *4 (S.D.N.Y. Aug. 3, 2018), report and recommendation adopted, 2008 WL 4759768

(S.D.N.Y. Oct. 1, 2018); Ozuzu v. Function(x), Inc., No. 18 Civ. 6799 (ER), 2020 WL 4926247,

at *1 (S.D.N.Y. Aug. 21, 2020); see also McGlynn, 2021 WL 1777758, at *5 (“We accept that

screenshots from the price calculator provided by the Getty Images website in some circumstances

may aid in determining the fair market value for a licensing fee of a photograph.”).

       The Getty Images website permits potential customers input parameters into its calculator

to generate a price that reflects the use that the licensor would put the licensed photograph to.

Thus, courts consulting Getty Images values must ensure that the generated values match the facts

of the case. See On Davis, 246 F.3d at 166 n.5 (explaining that fair market value “is not of the

highest use for which the plaintiff might license but the use the infringer made”); accord Eva’s

Photography, Inc. v. Alisa, LLC, No. 20 Civ. 1617 (MKV), 2020 WL 2904848, at *1 (S.D.N.Y.

June 3, 2020). 2 The Court also may on its own adjust the parameters utilized by a plaintiff to

arrive at a photograph’s appropriate market value. See Terry, 2018 WL 3104091, at *4.

       While both parties suggest using Getty Images, they offer contrasting benchmarks to value

the damages caused by the Headout’s infringement. Juliff suggests using a different photograph

of Little India, Singapore that Getty Images licenses under certain conditions for $2,145. See Juliff


       2
          The Second Circuit in On Davis offered a helpful example to illustrate this point:
“assuming the defendant made infringing use of a Mickey Mouse image for a single performance
of a school play before schoolchildren, teachers and parents with tickets at $3, the fair market value
would not be the same as the fee customarily charged by the owner to license the use of this image
in a commercial production.” 246 F.3d at 166 n.5.

                                                  4
          Case 1:20-cv-00699-JPC Document 32 Filed 08/31/21 Page 5 of 8




Declaration ¶ 9. To reach this amount, Juliff uses parameters for a one-year license for use in a

full-page travel brochure cover with an electronic circulation of up to 500,000 in the United States.

See id. Headout suggests alternatives. These include Getty Images photographs of colorful

buildings in other cities and a photograph on Alamy, another stock photography agency, of the

same building that Juliff photographed. See Rao Declaration, Exhs. D, E. Headout contends that

the Getty Images photographs would yield a license of around $375, and the Alamy photograph

would yield a license of $59.99. See id. The Court is not persuaded that any of these proposed

calculations would yield a fair market value that reflects Headout’s actual use of the Photograph.

       To start, while Juliff points to a Getty Images photograph of the same neighborhood, Little

India in Singapore, depicted in the Photograph, her parameters do not match the facts of Headout’s

infringement. First, Headout used the Photograph on digital media, namely, its website, not a

travel brochure. Second, the infringing web page was not the home page, but rather on a secondary

page only for the Little India tour. Third, the Photograph took up less than half of the page, not

the full page, and was joined by other images and text.

       Headout’s alternatives fare no better. First, Headout submits to the Court an array of

colorful buildings, presumably from various locations, that are offered for license by Getty Images.

See Rao Declaration ¶ 17, Exh. D. But none of these photographs appear to be from Little India,

Singapore. See id., Exh. D. Headout used the Photograph to advertise a tour of Little India, and

comparisons to photographs from elsewhere are not persuasive.

       Headout’s second alternative is based on a licensing fee from Alamy for a photograph that

appears to be of the same building in Little India that is depicted in the Photograph. See Rao

Declaration, Exh. E. While it certainly is more useful for Headout to offer a comparison

photograph that is closer to the image in the Photograph, the Court declines to rely on the licensing



                                                 5
           Case 1:20-cv-00699-JPC Document 32 Filed 08/31/21 Page 6 of 8




price from Alamy. Headout has provided no information on Alamy, other than a declaration from

its attorney stating that the “photograph is offered for a five-year commercial use, worldwide

license for a fee of $59.99.” Id. ¶ 18. Headout has not described what parameters were used to

generate that purchase price, and the attached screenshot merely says, “Marketing package: Small

business,” with a corresponding price of $59.99. Id., Exh. E. Nor has Headout identified any court

that has relied on Alamy to measure actual damages in copyright cases. In contrast, as noted above,

courts have regularly relied upon Getty Images, which is the outlet proposed by Juliff (and even

by Headout). While reasonable minds could differ on the likely market price of a license to use

Juliff’s photograph, “ambiguities [in copyright damages] should be resolved in favor of the

copyright owner.” On Davis, 246 F.3d at 164 (quoting William F. Patry, Copyright Law and

Practice 1167 (1994)). 3

       The Court therefore will rely on Getty Images, employing adjusted parameters that more

closely reflect Headout’s actual use of the Photograph. See, e.g., Terry, 2018 WL 3104091, at *4

(“While we reject the specific parameters that [the plaintiff] has used to price a license from Getty

Images for the [copyrighted] photograph, Getty Images’s pricing utility allows us to adjust the

usage specifications to better reflect the [infringing] advertisement.”). In particular, the Court has


       3
         Juliff argues in her reply brief that Headout failed to produce the comparison photographs
from Getty Images and Alamy in discovery, violating its obligation to supplement initial
disclosures under Federal Rule of Civil Procedure 26(e). See Dkt. 30 (“Reply”) at 1-3. And
“[i]f a party fails to provide information . . . as required by Rule 26(a) or (e), the party is not
allowed to use that information . . . to supply evidence on a motion. . . unless the failure was
substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); see also Design Strategy, Inc. v.
Davis, 469 F.3d 284, 298 (2d Cir. 2006) (describing the so-called “automatic” sanction). But the
party seeking the Rule 37 sanction bears the burden of proving nondisclosure, see Lodge v. United
Homes, LLC, 787 F. Supp. 2d 247, 258 (E.D.N.Y. 2011) (citing In re Sept. 11th Liab. Ins.
Coverage Cases, 243 F.R.D. 114, 131-32 (S.D.N.Y. 2007)), which Juliff has not done, having only
asserted the failure to disclose in a reply brief. Regardless, because the Court is not persuaded that
the comparison photographs offered by Headout would yield a fair market value for the
infringement, it is not necessary for the Court to determine whether to exclude them.

                                                  6
           Case 1:20-cv-00699-JPC Document 32 Filed 08/31/21 Page 7 of 8




used the Getty Images price calculator tool for the Photograph, setting parameters of a one-year

license for a half-page photograph on a secondary tourism promotion web page. See Colorful

Shophouses on Kerbau Road, GETTY IMAGES, https://www.gettyimages.com/detail/news-

photo/colorful-shophouses-on-kerbau-road-news-photo/665553172?adpopup (last visited Aug.

30, 2021). This yields a cost of $545, and the Court will award damages to Juliff in that amount.

B. Costs

       Section 505 grants the Court the discretion to award court costs to prevailing copyright

litigants. 17 U.S.C. § 505. In opposing costs, Headout suggests that this litigation was “abusive

and frivolous,” and could have been avoided, pointing to Juliff’s counsel’s supposed reputation

for “fil[ing] volume litigation in the hopes of shaking down defendants.” Opposition 5-6. While

Juliff’s counsel has an “ignominious record of reprimands and sanctions from judges across the

country,” Liebowitz v. Bandshell Artist Mgmt., 6 F.4th 267, 267 (2d Cir. 2021), the stipulation of

liability convinces the Court that this particular lawsuit was not frivolous. The Court has reviewed

an itemization of the costs incurred in this action, which entail a filing fee of $400 and a service

of process cost of $41.20. See Dkt. 25 ¶ 3, Exh. A. The Court finds these costs to be sufficiently

documented and reasonable, and in line with the type of costs typically reimbursed by judges in

this District. See Broadcast Music, Inc. v. Prana Hospitality, Inc., 158 F. Supp. 3d 184, 200

(S.D.N.Y. 2016). Accordingly, the Court awards Juliff costs in the amount of $441.20.




                                                 7
         Case 1:20-cv-00699-JPC Document 32 Filed 08/31/21 Page 8 of 8




                                         III. Conclusion

       For the foregoing reasons, including the parties’ stipulation of Headout’s liability, Juliff’s

motion for judgment, Dkt. 23, is granted and the Court awards Juliff $545 in damages and $441.20

in costs. The Clerk of Court is respectfully directed to terminate the motion pending at Docket

Number 23 and close this case.

       SO ORDERED.



Dated: August 31, 2021                               __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 8
